Citation Nr: 1437328	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  09-08 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from December 1973 to December 1974.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2011, a Travel Board hearing was held before the undersigned Acting Veterans Law Judge; a transcript of the hearing is associated with the claims file.

In March 2012 and January 2014, this matter was previously before the Board and remanded for further development.


FINDING OF FACT

An acquired psychiatric disorder, to include PTSD, is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  
In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2006 letter, sent prior to the initial unfavorable decision issued in January 2007, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, to include a request for information to support his PTSD claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That letter also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, service treatment and personnel records, as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Additionally, as requested by the prior remands, the AOJ associated more recent VA medical records and obtained a February 2013 VA examination and a May 2014 VA addendum medical opinion.  The AOJ also attempted to verify the Veteran's claimed stressor, including as based on the new evidence provided by the Veteran during his August 2011 Board hearing, to include contacting the Defense Personnel Records Information Retrieval System (DPRIS) and attempting to obtain criminal records from the Army.  The AOJ has determined, as documented in January 2007, February 2009 and January 2013 Memoranda, that the stressor could not be verified.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

As to the VA examination and addendum medical opinion, the VA examiner (who both performed the February 2013 VA examination and provided the May 2014 addendum opinion) provided specific findings referable to the Veteran's alleged psychiatric disorder sufficient for the Board to adjudicate the claim.  The VA medical opinions are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include available service treatment records; and a personal examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  The May 2014 VA medical opinion further included specific consideration of the Veteran's October 1974 report of medical history.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Although the VA medical opinion provider noted in the May 2014 opinion that she could not find that the Veteran's dysthymia started in service without resorting to speculation, she also provided an explanation as to how she reached that conclusion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Additionally, in August 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issue on appeal.  Additionally, testimony regarding the Veteran's in-service experience that he alleges resulted in his claimed PTSD, to include information specific to his claimed stressor and possible evidence with which to support his claim was provided. Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the undersigned explained what was necessary to support the Veteran's claim and requested information to help support such a claim.  Furthermore, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include the aforementioned development ordered in the March 2012 and January 2013 remands.  As noted in the preceding paragraph, there has been substantial compliance with such remand directives and, as such, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.







II. Acquired Psychiatric Disorder Claim

A.  Factual Background

The Veteran contends that he developed PTSD due to service.  Specifically, he claims that while stationed in Germany he witnessed a tank take a wrong turn and accidentally crush civilian vehicles.  (August 2011 Board hearing).  
  
The Veteran's service treatment records do not document any complaints of, or treatment for, a psychiatric disorder.  At most, in his October 1974 report of medical history, the Veteran reported that he had trouble sleeping.  However, he also denied having depression or excessive worry, loss of memory and nervous trouble.  His October 1974 separation examiner found that the Veteran was psychologically normal.  

Following the Veteran's November 1974 separation from service, the record is silent as to any complaints of, or treatment for, a psychiatric disorder for decades.  A November 2005 VA medical record documented a negative depression screen.  However, subsequent VA medical records generally document diagnoses of PTSD and depression (May 1, 2007 and February 11, 2009 VA medical records) and a substance-induced mood disorder or mood disorder (November 26, 2013 VA medical records).  None of the VA medical records include medical opinions as to the etiology of any psychiatric disorder.  

In February 2013, the Veteran underwent a VA examination.  The VA examiner noted and discussed the Veteran's personal and psychological history.  She noted the Veteran's reported stressor of witnessing a tank run over several cars, hearing screams and cries, and his report that he feared reprimand if he spoke of the event.  The Veteran also reported that the first time he experienced emotional difficulties was during his second marriage, when his wife cheated on him, but that since service he has had difficulty sleeping and would swing at the person who woke him.  

The February 2013 VA examiner, even considering the Veteran's claimed stressor as if it had occurred, found that the Veteran did not meet DSM-IV criteria for a diagnosis of PTSD.  The VA examiner found that although the Veteran had a few symptoms of PTSD, he did not meet the full criteria for PTSD.  The VA examiner further noted that PTSD had not generally been a focus of the Veteran's mental health treatment.  The VA examiner determined that the Veteran met DSM-IV criteria for a dysthymic disorder, but opined that it was not a result of a service-related incident.

The February 2013 VA examiner further explained that on evaluation the Veteran reported numerous emotional difficulties related to a history of marital problems with three of his four wives.  The examiner noted that although some of the mental health records indicated that the Veteran may have reported some PTSD symptoms in the past, the Veteran clearly did not meet the full criteria for the diagnosis and PTSD had not been the predominant focus of the Veteran's treatment.  Rather, the examiner found that drug abuse problems played a significant role in impairing the Veteran's occupational functioning in the past.  Furthermore, the Veteran's resulting struggles, along with bitterness and anger related to marital infidelities, led to the Veteran's dysthymic disorder.

In May 2014, the February 2013 VA examiner provided an addendum medical opinion.  She noted re-reviewing the service treatment records and noted the October 1974 report of sleep difficulty, as well as, the Veteran's denial of depressive symptoms and nervous troubles of any sort.  The examiner found no documentation related to any specific mental health complaints in the service treatment records.  The examiner reported that difficulty sleeping may be caused by or may be a symptom of a number of problems and is a nonspecific symptom that does not aid in the diagnosis of a specific condition.  She explained that a report of difficulty sleeping is not evidence of a mental health problem.  As such, she opined that in the absence of specific evidence pertaining to mental health difficulties during the Veteran's period of military service, it was not possible to determine if the report of difficulty sleeping constituted evidence of onset of dysthymia without result to mere speculation.  



B.  PTSD Analysis

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f). 

During the course of this appeal, 38 C.F.R. § 3.304(f) has been revised to read "[i]f a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."

Although 38 C.F.R. § 3.304(f) has been revised, the Veteran's claimed stressor is not that type for which lay testimony may establish its occurrence.  Specifically, although the Veteran served during the Vietnam era, he served in Germany at that time.  Furthermore, his claimed stressor of witnessing a tank make a wrong turn and accidentally crush civilian cars is not "fear of hostile military or terrorist activity".  

The AOJ has attempted on numerous occasions to obtain verifiable stressor information.  

Starting with the initial June 2006 letter, the AOJ requested stressor information.  Due to the Veteran's lack of response, the AOJ again requested information in a July 2006 letter.  In August 2006, the Veteran finally provided a stressor statement form, but did not provide a description of a stressor.  In a November 2006 memorandum, the AOJ formally found that insufficient information had been provided to obtain corroboration from the Joint Services Records Research Center (JSRRC).  

In a September 2007 statement, the Veteran provided his first description of his claimed stressor to the AOJ.  He generally indicated that he had witnessed a tank make a wrong turn and kill civilians.  In November 2008, the AOJ again requested more specific stressor information from the Veteran for verification purposes.  The Veteran did not respond to that request.  In a February 2009 memorandum, the AOJ again formally found that there was insufficient information to verify the Veteran's stressors.   

Following the March 2012 Board remand, the AOJ again attempted to verify the Veteran's claimed stressors, (based on the Veteran's additional stressor information provided during the August 2011 Board hearing).  However, as documented in a January 2013 memorandum, the AOJ again determined that insufficient information had been provided to corroborate a stressor.  The AOJ noted that, in response to its October 2012 request for information, the JSRRC provided a negative response.  The JSRRC found that it was unable to find records verifying the claimed stressor.  The JSRRC also indicated that an incident such as a U.S. armored vehicle causing German civilian casualties might have resulted in a criminal investigation and that the AOJ should contact the US Army Crime Records Center (USACRC).  However, USACRC, following such contact, reported that there was no record of such an incident.

Given the above repeated, unsuccessful attempts to verify the Veteran's claimed stressor, the Board finds that the Veteran does have not corroborating supporting evidence that the in-service stressor occurred.  As such, service connection for PTSD cannot be granted.

The Board further notes that the Veteran's claim would also fail based on his not having a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) or a link, established by medical evidence, between current symptoms and an in-service stressor.

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

VA medical providers have diagnosed the Veteran with PTSD.  A review of the clinic records does not reflect any analysis supporting these conclusions.  On the other hand, the February 2013 VA examiner specifically noted consideration of PTSD under DSM-IV criteria and found that the Veteran did not meet the criteria for a diagnosis of PTSD under DSM-IV.  That VA examiner further casted doubt on the prior PTSD diagnosis, by specifically noting that while the Veteran did have some PTSD symptoms, he "did not clearly meet full criteria for the diagnosis".  She further noted the VA medical providers had not treated PTSD as the predominant focus of the Veteran's treatment.

The Board finds that the February 2013 VA examiner provided the most probative medical opinion as to whether the Veteran has PTSD.  That VA examiner was the only one to provide a basis for her opinion, which goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  She also was also the only one that had access to the claims file and the only one that provided a thorough opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Furthermore, even if, for the sake of argument, the Board found that the VA clinic assessments of PTSD were correct, the Veteran's claim would still fail as there is no corroborative evidence of an in-service PTSD stressor.  None of the VA medical providers specifically found that the Veteran has PTSD due to his claimed stressor.  Additionally, as previously indicated, the February 2013 VA examiner specifically found that the Veteran did not meet the criteria for a diagnosis of PTSD.

As such, the Veteran does not have medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; or credible supporting evidence that the in-service stressor occurred.  The Veteran's claim does not meet the criteria necessary for service connection under 38 C.F.R. § 3.304(f). 

C. Other Acquired Psychiatric Disorder Analysis

Although the Veteran does not have a diagnosis of PTSD under DSM-IV, he does have verified diagnoses of several other psychiatric disorders, including depression (May 1, 2007 and February 11, 2009 VA medical records) and a substance induced mood disorder or mood disorder (November 26, 2013 VA medical records).  

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In the case of a psychosis, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.

However, considering the pertinent evidence in light of the above, the Board finds that competent, probative evidence does not establish a nexus between a current acquired psychiatric disorder and service.  

The service treatment records do not document a diagnosed psychiatric disorder.  Although the October 1974 report of medical history noted the Veteran's report of trouble sleeping, this report of symptomatology did not result in a diagnosis of any acquired psychiatric disorder.  The February 2013 VA examiner, in the May 2014 addendum, explained that difficulty sleeping may be caused by or may be a symptom of a number of problems and such a symptom did not aid in the diagnosis of a specific condition and was not evidence of a mental health problem.  Furthermore, at that time, the Veteran also denied having depressive symptoms or nervous trouble.

The record also does not document any complaints of, or treatment for, a psychiatric disorder for decades following service.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This long period without problems tends to weigh against the claim.

Furthermore, there is no competent medical evidence that the Veteran has a current psychiatric disorder due to his service.  The only medical evidence of record to address the etiology of the claimed psychiatric disorder is from the February 2013 VA examiner.  She found that the Veteran met DSM-IV criteria for a dysthymic disorder.  However, she determined that the Veteran's drug abuse, along with bitterness and anger related to marital infidelities, led to his dysthymic disorder.  She did not relate the disorder to service.  There are no other competent or credible medical opinions of record addressing the etiology of the Veteran's psychiatric disorder.  As such, the weight of the medical evidence supports the conclusion that any current psychiatric disability is not related to service.  

To the extent that the Veteran contends that he has psychiatric symptoms since service, the Board finds that such statements are not consistent with the entire evidentiary record, to include his own statements.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).   

The first report of chronic psychiatric symptoms since service did not occur until after the Veteran had first initiated his claim for service connection.  That claim occurred decades following his initial claim for VA benefits (his 1975 request for education benefits).  It also occurred after his first claim for actual service connection benefits, which had been for tinnitus and the wrist, not a psychiatric disorder (October 2005 claim).  Furthermore, a November 2005 VA medical record documented a negative depression screen.  The first documented medical diagnosis of a psychiatric disorder was not of record until around the Veteran filed his current claim in May 2006.

Morever, the Veteran has provided conflicting reports of when he developed psychiatric symptoms.  He told the February 2013 VA examiner that the first time he experienced emotional difficulties was during his second marriage, when his wife cheated on him, which, as opposed to his current claim of a chronic disorder, was years following service.  He also told this VA examiner that since service he has had difficulty sleeping and would swing at the person who woke him.  However, the VA medical records document varying reports regarding sleep symptoms.  A September 30, 2009 VA medical record documented that the Veteran reported no sleep problems.  In February 10, 2010, he reported nightmares, but in February 8, 2011 he denied nightmares.  Furthermore, a February 2012 VA medical record documents that the Veteran had sleep problems due to non-service-connected sleep apnea.

The Board further notes that the Veteran has statements to his VA medical providers which, simply, cannot be true indicating a lack of credibility.  The Veteran's only foreign service, during his one year of service, had been in Europe.  (Record of Assignments, DD 214).  However, he has repeatedly claimed to have served in Vietnam to VA medical provider.  An October 6, 2008 VA medical record documents that the Veteran claimed that a recent storm had reminded him of his battles in Vietnam.  He has similarly claimed that he had served in combat, during the Vietnam War, while stationed in Germany.  (November 16, 2013 VA medical record).  Also, during his August 2011 Board hearing the Veteran claimed that he could not provide evidence supportive of his claim because all his documents from service were lost in a house fire.  In contrast, he told the February 2013 VA examiner that his house had burned down as a teenager.  Per his DD 214, the Veteran was in his 20s following his separation from service.

The only other evidence in support of the Veteran's claim is his contention that he has had a psychiatric disorder since service.  Generally, lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, on the specific question of the etiology of a psychiatric disorder, that question falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  

The most probative evidence of record does not support finding that the Veteran has an acquired psychiatric disorder that developed in service, within one year of his separation from service, or due to service.  Furthermore, the Veteran does not have a diagnosis of PTSD consistent with the DSM-IV, a verified stressor or medical evidence connecting a verified stressor to a diagnosis of PTSD.  For all the foregoing reasons, the Board finds that the claim for service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is denied.


____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


